ORDER
PER CURIAM.
Appellant Missouri Department of Corrections (“MDOC”) appeals from a declaratory judgment entered in favor of respondent Lande Scott (“Scott”) holding that MDOC could not require respondent Lande Scott (“Scott”) to serve forty percent of his two year failure to appear sentence before-being eligible for parole. In its sole point on appeal, MDOC argues the circuit court erred in ordering MDOC not to require Scott to serve a mandatory minimum of forty percent of his failure to appear sentence prior to parole consider*373ation because the circuit court erroneously applied and declared the law in that mandatory minimum prison terms under Section 558.019 RSMo Cum.Supp.2003 apply only to offenses committed after August 28, 2003, and the amendment to the 120-day shock statute (Section 559.115 RSMo Cum.Supp.2003) makes sense only if it is included and read together with Section 558.019. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
Scott’s motion for damages for frivolous appeal taken with the case is denied.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).